Mr. Justice Gordon
delivered the opinion of the court, January 6th 1879.
It appears from the evidence in this case that for some twenty-five or thirty years the School District of Wilkins Township had *99occupied, for school purposes, a small lot of ground belonging to Robert Milligan, the defendant. A one-story brick schoolhouse had been built thereon by the district, and used for the period above stated.
In the year 1874 the directors, considering it necessary to build a new and larger house, applied to the defendant in order to purchase from him, for this purpose, a lot of ground, including the old site. He peremptorily refused to sell at any price. The committee, who were appointed to wait on him, then proposed to sell him the old house; he answered by referring them to his son John, a member of the Allegheny county bar. They afterwards had an interview with John, which resulted in a sale to him, as agent for his father, of the old house for the sum of $650; they agreeing, on part of the school-board, to withdraw from the property and get a lot elsewhere on which to build the new schoolhouse. John, at that time, insisted upon paying to the committee $10 as an earnest of the bargain. This contract was duly reported to the board, was approved and recorded in the school-book. Afterwards another location was selected, a new house built, the old lot and house abandoned, and thus surrendered to the defendant. All this seems very plain and unambiguous, and on the matter being submitted to the jury, a verdict was returned for the plaintiff. The court, however, reserved a point put by the defendant, which point reads in this wise, “ Taking all the evidence in the case on the plaintiff’s part to be true, the contract proven is within the Statute of Frauds, and the plaintiff cannot recover.” On this reserved point the court entered judgment for the defendant non obstante veredicto. Our question then is, was this contract within the Statute of Frauds; was a deed from the directors to Milligan necessary to the execution of the agreement between these parties ? This leads us to inquire what the bargain was about; what the school board had to sell, and what Milligan bought. For if the contract could not be executed without a deed from the directors, the judgment of the court was right, but if it could be fully executed by a withdrawal by the school board from the premises, then the court was wrong, and judgment should have been entered on the verdict for the plaintiff’.
Now, according to the affidavit and admissions of the defendant, he was the owner in fee of the lot in question, and the school district entered and built its house under a mere parol license that it should have the occupancy of it only so long as it was occupied for school purposes. Without stopping to consider whether the minute reciting and approving the sale of-the house entered upon the schoolbook would or would not be a sufficient note in writing under the statute, we may ask what had the district in the property that required a writing of any kind in order to transfer it to Milligan ? It had the old house; it had the right, by permission of the owner, *100to occupy the lot on which the house stood as long as it was used for school purposes. But the very moment the school district abandoned the house and lot, that moment this property reverted to the owner of the fee, and there was nothing left in the district upon which its deed could operate. What then has the statute to do with this case? The board sold the old house to Milligan, which, in itself, was a deliberate indication of an intent to abandon the property for school purposes, and the matter was made absolute, conclusive and irrevocable by the withdrawal of the board from the possession of the premises, thus leaving Milligan the sole and absolute owner and occupant. Thus we see that it was not the deed of the district that was necessary to execute the contract, but its act of abandonment. That the defendant bargained for and that he got, that gave him all the district ever had, all it did or could sell to him, and nothing now remains for the entire fulfilment of this contract but the payment of the money by the defendant.
The judgment is reversed and set aside, and it is ordered that judgment be entered on the verdict for the plaintiff.